
	

113 HR 4719 PCS: America Gives More Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 477113th CONGRESS
		2d Session
		H. R. 4719
		IN THE SENATE OF THE UNITED STATES
		July 22, 2014Received; read the first timeJuly 23, 2014Read the second time and placed on the calendarAN ACT
		To amend the Internal Revenue Code of 1986 to permanently extend and expand the charitable
			 deduction for contributions of food inventory.
	
	
		1.Short titleThis Act may be cited as the America Gives More Act of 2014.
		2.Extension and expansion of charitable deduction for contributions of food inventory
			(a)Permanent extensionSection 170(e)(3)(C) of the Internal Revenue Code of 1986 is amended by striking clause (iv).
			(b)Increase in limitationSection 170(e)(3)(C) of such Code, as amended by subsection (a), is amended by striking clause
			 (ii), by redesignating clause (iii) as clause (iv), and by inserting after
			 clause (i) the following new clauses:
				
					(ii)LimitationThe aggregate amount of such contributions for any taxable year which may be taken into account
			 under this section shall not exceed—
						(I)in the case of any taxpayer other than a C corporation, 15 percent of the taxpayer’s aggregate net
			 income for such taxable year from all trades or businesses from which such
			 contributions were made for such year, computed without regard to this
			 section, and
						(II)in the case of a C corporation, 15 percent of taxable income (as defined in subsection (b)(2)(D)).
						(iii)Rules related to limitation
						(I)CarryoverIf such aggregate amount exceeds the limitation imposed under clause (ii), such excess shall be
			 treated (in a manner consistent with the rules of subsection (d)) as a
			 charitable contribution described in clause (i) in each of the 5
			 succeeding years in order of time.
						(II)Coordination with overall corporate limitationIn the case of any charitable contribution allowable under clause (ii)(II), subsection (b)(2)(A)
			 shall not apply to such contribution, but the limitation imposed by such
			 subsection shall be reduced (but not below zero) by the aggregate amount
			 of such contributions. For purposes of subsection (b)(2)(B), such
			 contributions shall be treated as allowable under subsection (b)(2)(A)..
			(c)Determination of basis for certain taxpayersSection 170(e)(3)(C) of such Code, as amended by subsections (a) and (b), is amended by adding at
			 the end the following new clause:
				
					(v)Determination of basis for certain taxpayersIf a taxpayer—
						(I)does not account for inventories under section 471, and
						(II)is not required to capitalize indirect costs under section 263A,the taxpayer may elect, solely for purposes of subparagraph (B), to treat the basis of any
			 apparently wholesome food as being equal to 25 percent of the fair market
			 value of such food..
			(d)Determination of fair market valueSection 170(e)(3)(C) of such Code, as amended by subsections (a), (b), and (c), is amended by
			 adding at the end the following new clause:
				
					(vi)Determination of fair market valueIn the case of any such contribution of apparently wholesome food which cannot or will not be sold
			 solely by reason of internal standards of the taxpayer, lack of market, or
			 similar circumstances, or by reason of being produced by the taxpayer
			 exclusively for the purposes of transferring the food to an organization
			 described in subparagraph (A), the fair market value of such contribution
			 shall be determined—
						(I)without regard to such internal standards, such lack of market, such circumstances, or such
			 exclusive purpose, and
						(II)by taking into account the price at which the same or substantially the same food items (as to both
			 type and quality) are sold by the taxpayer at the time of the contribution
			 (or, if not so sold at such time, in the recent past)..
			(e)Effective Date
				(1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to
			 contributions made after December 31, 2013, in taxable years ending after
			 such date.
				(2)Limitation; applicability to C corporationsThe amendments made by subsection (b) shall apply to contributions made in taxable years beginning
			 after December 31, 2013.
				3.Rule allowing certain tax-free distributions from individual retirements accounts for charitable
			 purposes made permanent
			(a)In generalSection 408(d)(8) of the Internal Revenue Code of 1986 is amended by striking subparagraph (F).
			(b)Effective dateThe amendment made by this section shall apply to distributions made in taxable years beginning
			 after December 31, 2013.
			4.Special rule for qualified conservation contributions modified and made permanent
			(a)Made permanent
				(1)IndividualsSubparagraph (E) of section 170(b)(1) of the Internal Revenue Code of 1986 is amended by striking clause (vi).
				(2)CorporationsSubparagraph (B) of section 170(b)(2) of such Code is amended by striking clause (iii).
				(b)Contributions of capital gain real property made for conservation purposes by Native Corporations
				(1)In generalParagraph (2) of section 170(b) of the Internal Revenue Code of 1986 is amended by redesignating subparagraph (C) as subparagraph
			 (D), and by inserting after subparagraph (B) the following new
			 subparagraph:
					
						(C)Qualified conservation contributions by certain Native Corporations
							(i)In generalAny qualified conservation contribution (as defined in subsection (h)(1)) which—
								(I)is made by a Native Corporation, and
								(II)is a contribution of property which was land conveyed under the Alaska Native Claims Settlement
			 Act,shall be allowed to the extent that the aggregate amount of such contributions does not exceed the
			 excess of the taxpayer’s taxable income over the amount of charitable
			 contributions allowable under subparagraph (A).(ii)CarryoverIf the aggregate amount of contributions described in clause (i) exceeds the limitation of clause
			 (i), such excess shall be treated (in a manner consistent with the rules
			 of subsection (d)(2)) as a charitable contribution to which clause (i)
			 applies in each of the 15 succeeding years in order of time.
							(iii)Native CorporationFor purposes of this subparagraph, the term Native Corporation has the meaning given such term by section 3(m) of the Alaska Native Claims Settlement Act..
				(2)Conforming amendmentSection 170(b)(2)(A) of such Code is amended by striking subparagraph (B) applies and inserting subparagraph (B) or (C) applies.
				(3)Valid existing rights preservedNothing in this subsection (or any amendment made by this subsection) shall be construed to modify
			 the existing property rights validly conveyed to Native Corporations
			 (within the meaning of section 3(m) of the Alaska Native Claims Settlement
			 Act) under such Act.
				(c)Effective dateThe amendments made by this section shall apply to contributions made in taxable years beginning
			 after December 31, 2013.
			5.Extension of time for making charitable contributions
			(a)In generalSubsection (a) of section 170 of the Internal Revenue Code of 1986 is amended by redesignating paragraphs (2) and (3) as
			 paragraphs (3) and (4), respectively, and by inserting after paragraph (1)
			 the following new paragraph:
				
					(2)Treatment of charitable contributions made by individuals before due date of returnIf any charitable contribution is made by an individual after the close of a taxable year but not
			 later than the due date (determined without regard to extensions) for the
			 return of tax for such taxable year, then the taxpayer may elect to treat
			 such charitable contribution as made in such taxable year. Such election
			 shall be made at such time and in such manner as the Secretary may
			 provide. For purposes of this paragraph, an individual’s distributive
			 share of a partnership’s charitable contribution, and an individual’s pro
			 rata share of an S corporation’s charitable contribution, shall not be
			 treated as charitable contributions made by such individual..
			(b)Effective dateThe amendments made by this section shall apply to elections made with respect to taxable years
			 beginning after December 31, 2013.
			6.Modification of the tax rate for the excise tax on investment income of private foundations
			(a)In generalSection 4940(a) of the Internal Revenue Code of 1986 is amended by striking 2 percent and inserting 1 percent.
			(b)Elimination of reduced tax where foundation meets certain distribution requirementsSection 4940 of such Code is amended by striking subsection (e).
			(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			7.Budgetary effects
			(a)Statutory Pay-As-You-Go ScorecardsThe budgetary effects of this Act shall not be entered on either PAYGO scorecard maintained
			 pursuant to section 4(d) of the Statutory Pay-As-You-Go Act of 2010.
			(b)Senate PAYGO ScorecardsThe budgetary effects of this Act shall not be entered on any PAYGO scorecard maintained for
			 purposes of section 201 of S. Con. Res. 21 (110th Congress).
			
	Passed the House of Representatives July 17, 2014.Karen L. Haas,Clerk
	July 23, 2014Read the second time and placed on the calendar
